Stephens, J.
In a petition in a suit by a servant against the master, to recover damages for injuries alleged to have been received as a result of the plaintiff’s assisting in the lifting of a heavy object, to wit a tramcar loaded with Hues, and placing it upon a track, in compliance with an order of the defendant, through its servant, where it is alleged that the tram-car was of such excessive weight that it was beyond the strength of the plaintiff and his assistants to lift it with safety to him, that this excessive weight was known to the master and was unknown to the plaintiff, that the appearance of the tram-car was “deceptive as to its excessive weight,” and that it did not “appear to weigh as much as it did, and this excessive weight and the consequent danger attendant upon petitioner and his helpers undertaking to lift it and put it back on the track was known to the defendant and was unknown to the petitioner,” and where there are no other allegations descriptive of the character of the tram-car, as to its appearance and weight, the allegations as to excessive weight are mere conclusions, and the petition is subject to special demurrer upon the ground that it nowhere contains any allegations of facts respecting the alleged deceptive condition of the tram-car as to weight from which the above conclusions could be drawn. The special demurrer having been sustained, and the plaintiff not having supplied by amendment the necessary allegations as to facts, after having been afforded an opportunity to amend, the action was properly dismissed on demurrer.

Judgment affvrmed.


Jenkins, P. J., and Bell, J., concur.